Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sebastian X. Moore appeals the district court’s orders denying relief without prejudice on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Moore v. Beck, No. 5:08-ct-03017-FL (E.D.N.C. Sept. 22, 2009) & 2010 WL 5140008 (Dec. 9, 2010). Moore’s “Bias Motion” and motion for “Fed. R.Civ.P. 12(c) Judgment on the Pleadings” are denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.